DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-2 and 4-6, the cited prior art of record does not teach or discloses an apparatus over other claim features “a first light distribution control signal for controlling an open/closed state of a first switch operably connected to the first portion of the first LED group and a second light distribution control signal for controlling an open/closed state of a second switch operably connected to the first portion of the second LED group, wherein Page 2 of 20Appl. No. 17/098,828Attorney Docket No.: 0N0023-1213792Amdt. dated May 25, 2022Response to Final Office Action of January 25, 2022the first light distribution control signal enables the first portion of the first LED groups to receive power from the driver; and the second light distribution control signal enables the second portion of the second LED group to receive power from the driver; a first control signal for controlling a first color temperature switch connected in series with the first LED group and a second control signal for controlling a second color temperature switch connected in series with the second LED group, wherein the first control signal turns on the first color temperature switch  only for a first duration of an ON/OFF cycle and the second control signal turns on the second color temperature switch only for a second duration of the ON/OFF cycle, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, at least one LED group of the light fixture is set to be on and at least one another LED group of the light fixture is set to be off, and a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture; and a dimming control signal output by the microcontroller to an input of the driver configured for controlling the driver of the light fixture to adjust the intensity of the light fixture by adjusting a current provided to the first LED group and the second LED group based on the intensity setting for the light fixture, wherein the current is proportional to a voltage value of the dimming control signal.” as recited in claim 1.
In regards to claims 7-11, the cited prior art of record does not teach or discloses an method over other claim features “determining, by the light fixture controller, an open/closed state of the switches operably connected to the portions of the plurality of LEDs to enable one or more portions of the LED groups to receive power from the driver, wherein the open/closed state of the switches is based on the light distribution setting; determining, by the light fixture controller, an ON/OFF cycle for the plurality of LED groups based on the color temperature setting, wherein the ON/OFF cycle comprisesPage 4 of 20Appl. No. 17/098,828Attorney Docket No.: 0N0023-1213792 Amdt. dated May 25, 2022Response to Final Office Action of January 25, 2022multiple time periods, and during each of the multiple time periods, at least one of the enabled portions of one of the plurality of LED groups is turned ON and the enabled portions of remaining LED groups of the plurality of LED groups are kept OFF, and wherein a ratio between the multiple time periods is determined based on the color temperature setting for the light fixture; generating, by the light fixture controller, a plurality of control signals to control the switches based on the determined open/closed state of the switches and the determined ON/OFF cycle;  and generating, by the light fixture controller, a dimming control signal configured for controlling the driver of the light fixture to adjust the intensity of the light fixture by adjusting a current provided to the plurality of LED groups based on the intensity setting for the light fixture, wherein the current is proportional to a voltage value of the dimming control signal.” as recited in claim 7.
In regards to claims 12-17 and 19, the cited prior art of record does not teach or discloses an apparatus over other claim features “a microcontroller configured for generating control signals based, at least in part, upon the color temperature setting, and the light distribution setting for the light fixture, wherein the control signals comprise a first control signal, a second control signal, a third control signal, and a fourth control signal, wherein: Page 6 of 20Appl. No. 17/098,828Attorney Docket No.: 0N0023-1213792Amdt. dated May 25, 2022 Response to Final Office Action of January 25, 2022the first control signal controls a first switch connected to the first portion of the first lighting element group to select the first portion of the first lighting element group to receive current provided by the driver based on the light distribution setting and based on an ON/OFF cycle, , the second control signal controls a second switch connected to the first portion of the second lighting element group to select the first portion of the second lighting element group to receive current provided by the driver based on the light distribution setting and based the ON/OFF cycle, the third control signal controls a third switch connected to the second portion of the first lighting element group so the second portion of the first lighting element group remains off, and the fourth control signal controls a fourth switch connected to the second portion of the second lighting element group so that the second portion of the second lighting element group remains off,  the first control signal turns on the first switch  only for a first duration of the ON/OFF cycle and the second control signal turns on the second switch  only for a second duration of the ON/OFF cycle, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, one of the first lighting element group or the second element group of the light fixture is set to be on and the other  is set to be off and a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture.” as recited in claim 12.
The claim in the application are deemed to be directed to an nonobvious improvement over the
prior art Wibben et al [US 2011/0115407 A1] who teaches a lighting system includes at least first and
second light sources providing first and second colors of light. Control circuitry is operatively coupled to
the first and second light sources, and is configured to control the first and second light sources relative
to one another to provide a color point that is linearly controlled to approximate a non-linear target lighting behavior in the CIE 1931 color space.
The primary reason of allowance of the claim is improvement with a first light distribution control signal for controlling an open/closed state of a first switch operably connected to the first portion of the first LED group and a second light distribution control signal for controlling an open/closed state of a second switch operably connected to the first portion of the second LED group, wherein Page 2 of 20Appl. No. 17/098,828Attorney Docket No.: 0N0023-1213792Amdt. dated May 25, 2022Response to Final Office Action of January 25, 2022the first light distribution control signal enables the first portion of the first LED groups to receive power from the driver; and the second light distribution control signal enables the second portion of the second LED group to receive power from the driver; a first control signal for controlling a first color temperature switch connected in series with the first LED group and a second control signal for controlling a second color temperature switch connected in series with the second LED group, wherein the first control signal turns on the first color temperature switch  only for a first duration of an ON/OFF cycle and the second control signal turns on the second color temperature switch only for a second duration of the ON/OFF cycle, wherein the ON/OFF cycle comprises multiple time periods, and during each of the multiple time periods, at least one LED group of the light fixture is set to be on and at least one another LED group of the light fixture is set to be off, and a ratio between the first duration and the second duration is determined based, at least in part, upon the color temperature setting for the light fixture; and a dimming control signal output by the microcontroller to an input of the driver configured for controlling the driver of the light fixture to adjust the intensity of the light fixture by adjusting a current provided to the first LED group and the second LED group based on the intensity setting for the light fixture, wherein the current is proportional to a voltage value of the dimming control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844